Citation Nr: 0922413	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
condition.

3.  Entitlement to service connection for left shoulder 
arthritis.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to November 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Additional evidence from the Veteran, through his 
representative, was received by the Board after RO 
adjudication.  This additional evidence consisted of a July 
1998 MRI of the left knee, and a June 1998 MRI of the right 
knee.  This evidence is duplicative of evidence the RO 
previously considered.  Accordingly, this evidence need not 
be referred to the RO for review or a waiver from the Veteran 
of this procedural right need be sought.  38 C.F.R. 
§§ 19.37(b), 20.1304(c) (2008).  

The Board notes that in the December 2007 statement of the 
case, the RO decided the issues of service connection for 
left knee arthritis and cartilage degeneration and service 
connection for right knee arthritis and cartilage 
degeneration on the merits.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).

The Board notes that the Veteran's March 2006 claim can also 
be construed as a claim for an increased rating for his 
already service connected left shoulder condition (i.e. left 
humeral neck fracture).  As this issue has not been 
adjudicated, it is REFERRED to the RO for appropriate action.


The issue of entitlement to service connection for left 
shoulder arthritis is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The May 1993 rating decision, which denied service 
connection for a condition causing bilateral knee pain, is 
final.

2.  The evidence received since that 1993 decision is neither 
cumulative nor redundant, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for left knee condition, and raises a reasonable possibility 
of substantiating the claim.

3.  The evidence received since that 1993 decision is neither 
cumulative nor redundant, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for right condition, and raises a reasonable possibility of 
substantiating the claim.

4.  The preponderance of the evidence is against a finding 
that the Veteran's current left knee disability is a residual 
of an in-service left knee injury or strain.

5.  The preponderance of the evidence is against a finding 
that the Veteran suffered from a chronic right knee condition 
in service or for many years thereafter, nor is there a 
competent medical opinion linking the condition to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
final denial in May 1993 and the claim of entitlement to 
service connection for left knee condition is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).

2.  New and material evidence has been received since the 
final denial in May 
1993 and the claim of entitlement to service connection for 
right knee condition is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  A left knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008. 

4.  A right knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a March 2006 letter, issued prior to the 
decision on appeal, and in 
an October 2006 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence will be obtained 
by VA.  The March 2006 letter also informed the Veteran of 
the basis for the prior denial and the type of evidence 
needed to reopen the claims.  See Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006).  Furthermore, the letters advised the 
Veteran of the evidence needed to establish a disability 
rating and effective date.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post-service medical 
records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices, 
submitting evidence, and setting forth his theory of 
entitlement.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

The Veteran initially claimed service connection for 
arthritis of the knees and knee injuries with torn ligaments.  
Service connection for a bilateral knee condition was 
originally denied in a May 1993 rating decision, which noted 
that the Veteran's knees were normal on retirement, and that 
current x-rays of the knees were normal.  The Veteran was 
notified of that decision in a May 25, 1993 letter.  A notice 
of disagreement was not received within one year of that 
letter, and the decision became final.  38 C.F.R. § 20.1104.  
The Veteran filed the claim to reopen which is currently on 
appeal, in March 2006.  

The evidence of record at the time of the May 1993 rating 
decision included: the Veteran's service treatment records, a 
March 1993 VA examination which noted that both knees showed 
no obvious deformity, abnormalities, or swelling and both had 
a range of motion of 0-130 degrees, and an April 1993 VA 
examination which included x-rays of both knees showing no 
evidence of degenerative joint disease.

Subsequently received evidence regarding the Veteran's left 
knee includes:  a February 2006 radiologist's report with an 
impression of mild degenerative joint disease and mild medial 
extrusion of the medial meniscus, a January 2007 statement 
from the Veteran detailing the history of his left knee pain 
during service, an August 2007 VA joints examination where 
the examiner diagnosed the Veteran with arthritis and 
cartilage degeneration of the bilateral knees, and an October 
2007 Womack Army Medical Center (WAMC) outpatient treatment 
note which listed osteoarthritis of the knee as on of the 
Veteran's health problems.

Subsequently received evidence regarding the Veteran's right 
knee includes:  a June 1998 MRI reading of the right knee 
which noted an abnormal body and posterior horn medial 
meniscus tear, a June 2005 treatment record for right knee 
pain, a June 2005 radiologist's report of a MRI of the 
Veteran's right knee with an impression of acute-on-chronic 
degenerative and tearing of the posterior horn of the medial 
meniscus with decreased joint space of the medial 
compartment, a January 2007 statement from the Veteran 
detailing the history of his right knee pain during service, 
an August 2007 VA joints examination where the examiner 
diagnosed the Veteran with arthritis and cartilage 
degeneration of the bilateral knees, and an October 2007 WAMC 
outpatient treatment note which listed osteoarthritis of the 
knee as on of the Veteran's health problems.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely that the Veteran currently suffers from both a right 
knee disability and a left knee disability.  Moreover, it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim is in order.

B.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The evidence supporting the Veteran's claim for service 
connection for his bilateral knee arthritis and cartilage 
degeneration includes the Veteran's lay statements and some 
medical evidence.  In a December 2006 statement the Veteran 
indicated that he first injured his knees in the winter of 
1972 or 1973 while attending Ranger School.  The Veteran 
relayed that he fell while on long distance patrol, injured 
both knees, and was taken by medevac helicopter to a hospital 
in Dahlonegha, Georgia.  The Veteran stated he was medically 
released from Ranger school due to the injuries.  The Veteran 
then occasionally injuring his right or left knee while 
doing training, parachute jumps, or while on exercises.  He 
claimed that these 
"re-injuries" began in 1974 and continued until 1992, and 
that he did not seek medical care, but would self-medicate.  
The Veteran also noted that running was a large part of his 
regime in the service, including during years when runs were 
conducted in combat boots.  Lastly, the Veteran indicated 
that during his retirement examination he was asked about his 
knees but that at the time he did not have any complaints, 
and that as he continued to run after retirement he had 
increasing levels of knee pain. 

A March 1978 service treatment record indicated that the 
Veteran gave a history of twisting his left knee in 1972 and 
that there may have been torn ligaments.  The examiner found 
that the Veteran had localized tenderderness on his posterior 
left knee, but his x-rays were negative, and concluded that 
the Veteran did not have a disability at that time.

The Veteran's August 1974 service medical examination for 
SCUBA noted that his lower extremities were normal.  A 
December 1977 Ranger examination did not indicate a problem 
with the Veteran's knees.  In a May 1982 service examination 
noted the Veteran's broken left arm in 1978, but there was no 
mention of his injury to his knees during Ranger training.

An October 1988 service treatment record noted that the 
Veteran had left knee pain for the previous 10 days after he 
struck the lateral aspect of his knee in a ballgame.  The 
examiner noted a contusion of the left proximal tibia head.  
A November 1988 service examination noted that the Veteran's 
knee (it does not specify which knee, though likely the left) 
swells after running.  A September 1989 record noted that the 
Veteran had left knee pain for the previous seven months 
along the medial aspect.  The left knee did not show 
eccymosis, McMurray's sign or Lachman's sign.  There was 
slight edema.  The Veteran's October 1992 retirement 
examination noted that the Veteran had multiple degenerative 
joint diseases but did not specify which joints.  

There are no records of an injury to, complaints about, or 
treatment for a right knee condition in service treatment 
records.

The Veteran was afforded a VA joints examination in March 
1993, where the Veteran complained of bilateral knee pain, 
worse after running.  The examiner 
noted that an examination of both knees showed no obvious 
deformity, no swelling, and a range of motion from 0-130 
degrees flexion.  Anterior drawer and Lachman's sign were 
negative.  The examiner diagnosed the Veteran with bilateral 
knee pain with a good range of motion.  Subsequently, in 
April 1993, the Veteran's knees were x-rayed and an examiner 
found that the Veteran the bilateral knee pain was of an 
unknown etiology, and the x-rays did not show degenerative 
joint disease.  The radiologist noted there was no 
significant pathology for either knee.

The next evidence of record is a June 2005 outpatient medical 
record noted that the Veteran complained of right knee pain 
for years, intermittent, with increased pain over the last 
few months.  A June 2005 MRI report of the right knee 
revealed acute-on-chronic degenerative and tearing of the 
posterior horn of the medial meniscus with decreased joint 
space of the medial compartment.  Another radiologist report 
from February 2006 compared then taken x-rays of the left 
knee with the June 2005 MRI of the right knee.  The 
impression was that the abnormalities of the medial 
compartment likely represent sequelae of relatively mild 
degenerative joint disease in comparison to the contralateral 
knee.

The Veteran was afforded a VA joints examination in August 
2007.  The examiner related the Veteran's history of injuries 
to his knees as the Veteran described in his December 2006 
statement.  The Veteran complained of intermittent, daily 
inferomedial to patella bilateral (worse in the right knee) 
pain, with no radiation.  The Veteran described the pain as 
an ache.  The Veteran noted that he had weakness, stiffness, 
swelling, heat, and instability with no episodes of falls.  
Physical examination showed a normal gait, no loss of bone, 
but evidence of abnormal weight bearing.  There was no 
evidence of heat, redness, or edema, and there was normal 
strength.  The Veteran's right knee had moderate cracking 
with range of motion, severe crepitation and no deformity, 
tenderness, instability or guarding.  His range of motion was 
0-125 degrees flexion with no pain.  The Veteran's left knee 
had mild to moderate cracking with range of motion, moderate 
to severe crepitation and no deformity, tenderness, 
instability, or guarding.  His range of motion was 0-135 
degrees flexion with no pain.  The examiner diagnosed 
the Veteran with left knee degenerative joint disease, and 
right knee acute-on-chronic degenerative and tearing of the 
posterior horn of the medial meniscus with degenerative joint 
disease.  

The examiner stated that she could not provide an opinion as 
to the likelihood of a nexus between the Veteran's current 
condition and his service without resort to mere speculation.  
She explained that there were no complaints regarding the 
left knee between the service notes from 1988-1989 and the 
most recent imaging done in 2005.  She also noted there were 
not records regarding either knee from 1989 to 2005.  There 
were also no x-rays for the knees in the service treatment 
records that mentioned the same things that current imaging 
shows.  She further noted that the 
x-ray from 1993 was negative.  

Though the Veteran provided arguments regarding the 
connection between his long period of service, his activities 
in service, and his current bilateral knee condition, the 
question of the diagnosis or etiology of a knee condition 
such as shown here can only be made by individuals possessing 
specialized training and knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (providing that lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness), see Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Thus, the medical evidence contained in the claims file 
showed no evidence of a right knee injury in service or until 
more than 10 years thereafter.  Service treatment records do 
show treatment for left knee pain in service.  However, the 
Veteran was not diagnosed with arthritis in service or within 
the one year presumptive period following service.  In fact, 
no arthritis or other disability was identified on the 1993 
VA examination.  Additionally, there is no medical opinion 
linking the Veteran's current bilateral knee condition with 
military service.  The August 2007 VA examiner's 
determination that she could not relate the conditions to 
service without resort to mere speculation does not warrant 
an application of the reasonable doubt.  In this regard, an 
award of VA benefits may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  As such, the Board 
finds that the preponderance of the evidence of record is 
against the finding of entitlement to service connection for 
arthritis and cartilage degeneration in either knee.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for left knee arthritis and 
cartilage degeneration is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for right knee arthritis 
and cartilage degeneration is reopened.

Entitlement to service connection for left knee arthritis and 
cartilage degeneration is denied.

Entitlement to service connection for right knee arthritis 
and cartilage degeneration is denied.


REMAND

With regard to the Veteran's claim for service connection for 
arthritis of the left shoulder, the Board finds that 
additional development is needed.

As noted above, the Veteran is currently service connected 
for residuals of a left humeral fracture.  Service treatment 
records show that the Veteran injured his left shoulder in 
April 1978 during a parachute jump.  X-ray at that time 
revealed markedly comminuted fracture of humeral head.  He 
also injured his left shoulder in February 1981 while skiing, 
and the service treatment record indicated that the Veteran 
could not lift his left arm in a forward position after the 
fall.  An x-ray revealed a chip fracture of the greater 
tuberosity.  All other service treatment records regarding 
the Veteran's left shoulder involved pain and treatment from 
these two injuries.  

The March 1993 VA examination noted that the Veteran 
complained of left shoulder pain that had for the most part 
resolved.  The Veteran provided a history of a humeral neck 
fracture and avulsion of his greater tuberosity.  The 
examiner diagnosed status post humeral neck fracture and 
noted that anterior/posterior and lateral x-rays did not show 
degenerative changes of the left shoulder.

An August 2006 radiologist's report of multiple x-rays of the 
Veteran's left shoulder found that there was no definite 
acute fracture, dislocation or subluxation.  The old, healed 
fracture of the proximal end of the left humerus was seen.  
The 
x-ray also found degenerative changes of the left 
acromioclavicular joint.

An initial evaluation of the Veteran in September 2006 at 
Advanced Physical Therapy Solutions noted that the Veteran's 
pain was localized at the acromioclavicular joint and 
supraspinatus tendon location bilaterally.  The 
acromioclavicular compression was positive for pain on both 
the right and left shoulder.  The general observation 
assessment section of the evaluation noted that the pathology 
in bilateral acromioclavicular joint areas was consistent 
with impingement syndrome as well as rotator cuff pathology 
related to his many years of being in the military.

In August 2007 the Veteran was afforded a VA joint 
examination where the examiner reviewed the Veteran's claims 
file and treatment records in conjunction with the 
examination.  The examiner noted the Veteran's history of 
left shoulder 
injuries.  The Veteran explained to the examiner that he did 
not have problems with his shoulders for a while until about 
three or four years ago when it began to ache.  The examiner 
found that she could not provide an opinion that related the 
Veteran's current left shoulder arthritis with either his 
military service or his service-connected fracture of the 
left humeral head without resort to mere speculation.  The 
examiner explained that there were no notes linking the 
acromioclavicular joint arthritis with the complaints in the 
military or imaging done in the military.  The examiner also 
noted that the injuries in the military were from a different 
part of the shoulder than where the Veteran's arthritis 
manifested.  Additionally, the examiner noted that there were 
no treatment notes mentioning left shoulder problems from 
1981 to 2006.  She further stated that it was unclear whether 
any of the changes on x-ray were related to the 1981 injury 
or the 1978 injury versus other cause and that there was no 
way to determine whether the fracture of the left humeral 
neck chronically increased the left should condition since 
there was a significant lag in time between complaints in the 
military in 1978-1981 and those in 2006.  However, the Board 
notes that the question pertaining to aggravation actually 
should have been whether the service connected left humerus 
fracture residuals currently aggravate (worsen beyond normal 
progress) the acromioclavicular arthritis.  

The Board finds, therefore, that remand for an opinion by an 
orthopedic specialist is needed to determine whether the 
current arthritis is related to the left shoulder injuries 
(humeral fractures) in service or is currently worsened 
thereby.

For the foregoing reasons, the issue is REMANDED for the 
following action:

1.  The Veteran should be afforded a VA 
joints examination by an orthopedic 
specialist to determine whether the 
current left acromioclavicular arthritis 
is related to the left shoulder injuries 
(comminuted fracture of humeral head and 
chip fracture of greater tuberosity) in 
service or is currently aggravated by the 
service-connected residuals of those 
fractures.  The claims folder should be 
made available to the examiner for review 
before the examination.  

After review of the claims folder and 
examination of the Veteran, the 
specialist should provide an opinion as 
to whether the left shoulder injuries in 
service at least as likely as not (50 
percent probability) resulted in the 
Veteran ultimately developing 
acromioclavicular arthritis in the left 
shoulder.  If not, then the specialist 
should opine as to whether it is at least 
as likely as not that the service 
connected residuals of left humerus 
fracture caused or aggravates 
(permanently worsened beyond normal 
progress) the left acromioclavicular 
arthritis.  If aggravation is shown, the 
specialist should attempt to quantify the 
extent of aggravation if possible.  The 
specialist should provide a rationale for 
all opinions expressed. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


